Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 20, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  159768                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PHIL FORNER,                                                                                        Richard H. Bernstein
            Plaintiff-Appellant,                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159768
                                                                   COA: 339072
                                                                   Ottawa CC: 17-004849-AV
  ALLENDALE CHARTER TOWNSHIP
  SUPERVISOR,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 21, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 20, 2020
           t0513
                                                                              Clerk